Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An interface unit, 
in claim 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchi et al. (US 2020/0168175 A1) in view of Yamagish et al. (US 2004/0012580 A1).
Regarding claim 1, Tsuchi teaches:
A liquid crystal display device comprising a plurality of pixel circuits each including a memory circuit, (Fig. 1, 14-1---14-p, each has component represent in fig 2, memory 25) comprising: 
an interface unit for receiving a plurality of pieces of serial data corresponding to image data and a serial clock signal from an outside, ([0047], “The receiver 20 is a reception device that receives the high-speed serial signal (the control signal CS, the video data signal VDS and the clock signal CLK) output from the display controller 12.”)
a serial data conversion circuit configured to perform a serial-parallel conversion process for converting the processing target data captured by the serial data selection circuit into parallel data; ([0048], “The serial/parallel conversion circuit 21 extracts a clock signal CLKA and a writing clock signal W-CLK having a constant frequency from the embedded clock signal CLK, supplies the clock signal CLKA to the PLL 23, and supplies the writing clock signal W-CLK to the memory 25. In addition, the serial/parallel conversion circuit 21 extracts a control signal CSA from the serialized control signal CS, and supplies the extracted control signal to the logic circuit 22. The control signal CSA includes, as necessary, setting information of the PLL 23 and the timing generator 24 which are controlled by the logic circuit 22. In addition, the serial/parallel conversion circuit 21 converts the video data signal VDS supplied as serial data into parallel data, and writes the video data VD converted into parallel data, as writing data W-Data, in the memory 25 in accordance with the clock timing of the writing clock signal W-CLK.”) and 
a display drive circuit configured to update data in the memory circuit disposed in each of the plurality of pixel circuits according to the parallel data obtained via the serial-parallel conversion process, ([0048], “In addition, the serial/parallel conversion circuit 21 converts the video data signal VDS supplied as serial data into parallel data, and writes the video data VD converted into parallel data, as writing data W-Data, in the memory 25 in accordance with the clock timing of the writing clock signal W-CLK.”)
wherein the serial data conversion circuit is capable of performing the serial-parallel conversion process on the plurality of pieces of serial data in parallel in accordance with one clock pulse of the serial clock signal.([0036], “Each of the data drivers 14-1 to 14-p generates 
However, Tsuchi does not teach, but Yamagish teaches:
a serial data selection circuit configured to switch processing target data to be captured between one piece of serial data included in the plurality of pieces of serial data and the plurality of pieces of serial data in accordance with a serial data selection signal; ([0104], “The data selector circuit 9 switches the digital display data "DispDATA" of m-bits and the test display data "TestDATA". The digital display data DispDATA are generated as parallel data of m-bits by the drive timing generator circuit 41 on the basis of the image data inputted from the above external circuit to the display device. The test display data TestDATA are generated as parallel data of m-bits by the above fixed pattern generating circuit 42.”)
Tsuchi teaches a LCD that can convert serial input data to parallel. The serial input data can be different serial data. Yamagishi teaches for a display that has a selection circuit that allows the display to switch selection different input data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Tsuchi with the specific teachings of Yamagishi to enable the display to have the flexibility to handle different requirements.

The liquid crystal display device according to Claims 1, wherein the interface unit receives the serial data selection signal from an outside. (Tsuchi [0047], “The receiver 20 is a reception device that receives the high-speed serial signal (the control signal CS, the video data signal VDS and the clock signal CLK) output from the display controller 12.”)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchi in view of Yamagish and further in view of Matsuda et al. (US 2010/0309173 A1).
Regarding claim 7, Tsuchi in view of Yamagish teaches
The liquid crystal display device according to Claim 1, 
However, Tsuchi in view of Yamagish does not, but Matsuda teaches:
further comprising a serial data selection signal generation circuit configured to generate the serial data selection signal, wherein the serial data includes flag data for use in generating the serial data selection signal, and the serial data selection signal generation circuit generates the serial data selection signal according to the flag data. [0047]-[0048], “In the display device of the present invention, to attain the object, the display driver includes a timing generator for generating a timing signal for display; and the timing generator includes a serial-parallel converter for extracting, from the serial data, the image data and the first flag. In the display device of the present invention, to attain the object, the display driver generates a source clock in accordance with the serial data, the serial clock, and a serial chip select signal indicating whether to perform display, the serial chip select signal being supplied by the serial transmission; and the display driver generates source start pulses in accordance with the first 
Tsuchi in view of Yamagish teaches selection function. Matsuda further teaches the selection is generated based on a flag data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Tsuchi in view of Yamagishi with the specific teachings of Matsuda to allow image display in accordance with the image data. (Matsuda, abstract)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102 (a) (2) as being unpatentable by Tsuchi .
Regarding claim 8, Tsuchi teaches:
A liquid crystal display device comprising a plurality of pixel circuits each including a memory circuit, (Fig. 1, 14-1---14-p, each has component represent in fig 2, memory 25) comprising: 
an interface unit for receiving a plurality of pieces of serial data corresponding to image data and a serial clock signal from an outside, ([0047], “The receiver 20 is a reception device that receives the high-speed serial signal (the control signal CS, the video data signal VDS and the clock signal CLK) output from the display controller 12.”)
a serial data conversion circuit configured to perform a serial-parallel conversion process to convert the plurality of pieces of serial data into parallel data, ([0048], “The serial/parallel conversion circuit 21 extracts a clock signal CLKA and a writing clock signal W-CLK having a constant frequency from the embedded clock signal CLK, supplies the clock signal CLKA to the PLL 23, and supplies the writing clock signal W-CLK to the memory 25. In addition, the serial/parallel conversion circuit 21 extracts a control signal CSA from the serialized control signal CS, and supplies the extracted control signal to the logic circuit 22. The control signal CSA includes, as necessary, setting information of the PLL 23 and the timing generator 24 which are controlled by the logic circuit 22. In addition, the serial/parallel conversion circuit 21 converts the video data signal VDS supplied as serial data into parallel data, and writes the video data VD converted into parallel data, as writing data W-Data, in the memory 25 in accordance with the clock timing of the writing clock signal W-CLK.”)  and 
a display drive circuit configured to update data in the memory circuit disposed in each of the plurality of pixel circuits according to the parallel data obtained via the serial-parallel conversion process, ([0048], “In addition, the serial/parallel conversion circuit 21 
wherein the serial data conversion circuit performs the serial-parallel conversion process on the plurality of pieces of serial data in parallel in accordance with one clock pulse of the serial clock signal. ([0036], “Each of the data drivers 14-1 to 14-p generates video data VD obtained by parallel-developing the serialized video data signal VDS,”[0031], “The display controller 12 generates a clock signal CLK having a constant period of a clock pulse (hereinafter referred to as a clock period). The display controller 12 then supplies a video data signal VDS to the data drivers 14-1 to 14-p in accordance with a clock timing of the clock signal CLK. The video data signal VDS is configured as video data serialized in accordance with the number of transmission channels for each of a predetermined number of data lines.”)

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references along or in combination teaches the limitations recited in claims 2-5..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611